Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,919,633. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure limitations claimed in this application for the seat assembly are claimed in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brian Comiskey et al. U.S. Patent Publication 2006/0273646 A1 (Comiskey). 
Regarding claim 1, Comiskey discloses a ventilated seat assembly with active air circulation, comprising: a structural frame element ([0025]); a cushion assembly supported by the structural frame element (Element 72); a perforated dress cover positioned over the cushion assembly ([0029]); a conduit network embedded in the cushion assembly configured to direct air to at least one target region of the cushion assembly (Figure 4 Element 502A-502C); an air mover coupled in fluid communication with the conduit network 
Regarding claim 2, Comiskey discloses the ventilated seat assembly wherein the cushion assembly is a backrest cushion comprising at least one of a spacer mesh component and a foam component, and wherein the backrest cushion includes a lower target region near a lumbar region of the backrest and an upper target region near a headrest region of the backrest ([0025]).  
Regarding claim 3, Comiskey discloses the ventilated seat assembly wherein the conduit network includes a first length of tubing extending from the air mover to the lower target region and a second length of tubing extending from the air mover to the upper target region, each of the first length of tubing and the second length of tubing having at least one opening for releasing region into their respective target region (Figure 4 Element 502A-502C).  
Regarding claim 5, Comiskey discloses the ventilated seat assembly further comprising at least one valve or baffle for controlling air flow through the first length of tubing and the second length of tubing (combined functions and components of Element 104 and 92A).  
Regarding claim 6, Comiskey discloses the ventilated seat assembly wherein the conduit network comprises one or more lengths of tubing routed from the air mover, along passageways defined in the structural frame element, and to a predetermined one of the at least one target region of the cushion assembly, each of the one or more lengths of tubing including openings for releasing air into their respective target region (Figure 4 Element 502A-502C).  
Regarding claim 11, Comiskey discloses the ventilated seat assembly wherein the cushion assembly is sealed on at least one side facing away from a passenger contact surface of the cushion assembly (Element 74 surrounding the cushion).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comiskey in view of Richard D. Rhodes Jr. et al. U.S. Patent 6,273,810 (Rhodes).
Regarding claim 7, Comiskey discloses the ventilated seat assembly comprising one of a portion of the cushions assembly with a backrest cushion including a lumbar target region, headrest target region, and wherein the conduit network includes at least one of a first conduit for delivering air to the lumbar target region, a second conduit for delivering air to a seat target region, and a third conduit for delivering air to the headrest target region (Figure 4).  Comiskey does not directly disclose side bolster target regions.  Rhodes discloses a ventilated seat assembly wherein the cushion includes side bolster target regions with conduits for delivery air to the bolster target region (Figure 3). 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Comiskey as taught by Rhodes to include Rhodes’ side bolster regions on a back cushion.  Such a modification would provide a means to better support the seated user.  
Regarding claim 8, Comiskey discloses the ventilated seat assembly wherein each of the first, second and third conduits comprises a length of tubing having at least one opening positioned in a predetermined target region for releasing air into the predetermined target region (Figure 4 Comiskey in view of Rhodes).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comiskey. 
Regarding claim 9, Comiskey discloses the ventilated seat assembly wherein the air mover serves as a single ventilated seat (Element 92A).  Comiskey does not directly disclose the air mover to be positioned below or behind the structural frame.  Orientation modification is common and well known in the art.  Comiskey discloses the fluid modules to be dimensionally able to be stored within the seat components ([0036]).  The placement modification does not deter from the function disclosed. Such a modification would provide a means to store the air mover in a space optimal location near the seat assembly.  

Claims 12-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonardo Gomes et al. U.S. Patent 8,672,411 B2 (Gomes).
Regarding claim 12, Gomes discloses a passenger seat assembly, comprising: a backrest frame element supporting a backrest cushion assembly (Figure 3); a seat pan (Element 73/273) supporting a seat bottom cushion assembly; a first conduit network (Figure 3 and 4 conduits with air input) embedded in the backrest cushion assembly configured to direct air to at least one target region of the backrest cushion assembly; an air mover (Figure 3 and 4, air pump) coupled in fluid communication with the first conduit network; and a controller (Element 18C) operable for activating the air mover to cause air to flow through the first conduit network to the at least one target region.  Gomes does not directly disclose the 
Regarding claim 13, Gomes discloses the seat assembly, further comprising a second conduit network embedded in the seat bottom cushion configured to deliver air to at least one target region of the seat bottom cushion assembly, wherein the second conduit network is coupled in fluid communication with the air mover and the controller is further operable for activating the air mover to cause air to flow through the second conduit network to the at least one target region (Figure 3 two conduits designated as seat back and seat cushion).  
Regarding claim 14, Gomes discloses the seat assembly wherein activation of the air mover by the controller causes air to flow through the first conduit network and the second conduit network simultaneously (Figure 3).  
Regarding claim 15, Gomes discloses the seat assembly wherein each of the backrest cushion assembly and the seat bottom cushion assembly comprises a spacer mesh component (Element 26) in its respective at least one target region and a foam component (Element 722) outside of its respective at least one target region.  
Regarding claim 20, Gomes discloses the ventilated seat assembly wherein the air mover serves as a single ventilated seat (Element 18).  Gomes does not directly disclose the air mover to be positioned below or behind the structural frame.  Orientation modification is common and well known in the art.  The placement modification does not deter from the function disclosed. Such a modification would provide a means to store the air mover in a space optimal location near the seat assembly.  

s 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomes in view of Rhodes.  
Regarding claim 16, Gomes discloses the seat assembly comprising the backrest cushion assembly having target region with fluid distribution wherein the backrest cushion assembly includes a spacer mesh component in the lower and upper target regions and a foam component outside of the lower and upper target regions (Figure 1-4).  Gomes does not directly disclose the backrest cushion assembly to comprise lower, upper, and lumbar target regions.  Rhodes discloses a seat assembly comprises a lower target region near a lumbar region and an upper target region near a headrest region where air is distributed by respective conduits to the target regions.  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Gomes as taught by Rhodes to include Rhodes’ lower, upper, lumbar target regions distinctly designated along the seat back.  Such a modification would provide a means to enhance the comfort of the seated user.  
Regarding claim 17, Gomes in view of Rhodes discloses the seat assembly wherein the first conduit network includes a first length of tubing extending from the air mover to the lower target region and a second length of tubing extending from the air mover to the upper target region, each of the first length of tubing and the second length of tubing having at least one opening for releasing region into their respective target region (Element 27, Rhodes).  
Regarding claim 18, Gomes discloses the vehicle seat assembly comprising a first conduit network that routes air from the air mover (Element 27) along passageways defined in the seat pan, and to a predetermined one of the at least one target region of the seat bottom cushion assembly (Figure 1-4).  Gomes does not directly disclose the 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Gomes as taught by Rhodes to include Rhodes’ first and second network of conduits.  Such a modification would provide a means to enhance the comfort of the seated user.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomes in view of Rhodes further in view of Comiskey.  
Regarding claim 19, Gomes discloses the ventilated seat assembly comprising one of a portion of the cushions assembly with a backrest cushion including a target regions, wherein the conduit network includes at least one of a first conduit for delivering air to the target region (Figure 1-4).  Gomes does not directly disclose side bolster target regions.  Rhodes discloses a ventilated seat assembly wherein the cushion includes side bolster target regions with conduits for delivery air to the bolster target region (Figure 3). 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Gomes as taught by Rhodes to include Rhodes’ side bolster regions on a back cushion.  Such a modification would provide a means to better support the seated user.  

Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Gomes in view of Rhodes as taught by Comiskey to include Comiskey’s headrest.  Such a modification would provide a means to better support the seated user.  
Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636